DETAILED ACTION
Status of Claims
Claims 5 and 13 are canceled.
Claims 1-4, 6-12 and 14-16 are currently pending and have been considered by the examiner. 
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 10/04/2022 have been fully considered but are not persuasive.
101 Rejection:
Applicant asserts that the present claims are patent eligible because the recited abstract idea is placed into practical application. Specifically, applicant asserts that the process of “determining whether payment card information is present in advance of a proposed transaction” constitutes an improvement to the technical field of “conducting payment card transactions”. The examiner respectfully disagrees.
The examiner asserts that aforementioned element of claimed invention does not place the abstract idea into practical application because said element doesn’t provide any improvement to the functioning of any computer, nor to any other technology or technical field. This assertion is supported by the specification in Para. [0003] which states “The number of payment card transaction that occur every day is very large, and as such, merchants may attempt to determine whether payment card information is present in advance of a proposed transaction very frequently”, showcasing that the process of determining whether payment card information is present prior to transaction is a standard conventional practice that is performed “very frequently”.
Therefore, as said process does not provide any additional improvement to the technical field of electronic payment card transactions, the abstract idea cannot be considered to be placed into practical application.
Consequently, the examiner must maintain the previously issued 101 rejection.

103 Rejection:
Regarding independent claims 1 and 9, the applicant submits the following
argument (on page 6 of the remark):
In other words, paragraph [0032] of Carrington merely discloses inter alia that a “data structure 120 indicates” whether “a CVC should be expected... .”

However, although paragraph [0032] of Carrington may disclose whether “a CVC should be expected”, Applicant notes that paragraph [0032] of Carrington makes absolutely no mention of “a CVV null”. Therefore, Applicant respectfully submits that paragraph [0032] of Carrington cannot possibly disclose the limitation(s):

when the card-on-file flag is not determined to have been set, determining, based

on the transaction initiation request, whether a card verification value (CVV) null

is present; and when the CVV null is determined to be present, determining that

the first information that relates to the payment card account has previously been

provided to the merchant.


In response, the examiner respectively disagrees.  Paragraph 0032 teaches the CVC data structure includes data related to penetration of CVC indicators, thereby indicating when a CVC should be expected to be included in transaction data or not. Further explanations can be found in paragraphs 0033-0042.  Specifically, in paragraph 0042, “At 312, the prediction engine 118 determines a CVC presence sub-score, based on whether the transactions data for the transactions includes a CVC and based on data related to penetration of CVC indicators included in the data structure 120.  As described, absence of CVC (null) in transaction data for a transaction may indicate that the transaction involves a card-on-file transaction”.  Table 1 illustrated an example of transactions involving the merchant 102a having an indicator “Yes” in transaction #1 while “No” to transaction #2 for CVC; and merchant 102b has indicator “NO” for transactions #3 and 4 for CVC.  Furthermore, Table 2 illustrated the corresponding CVC presence sub-score for the transactions 1-4.  Thus, it is believed that Carrington teaches the claimed limitation of “when the card-on-file flag is not determined to have been set, determining, based on the transaction initiation request, whether a card verification value (CVV) null is present; and when the CVV null is determined to be present, determining that the first information that relates to the payment card account has previously been provided to the merchant.
Regarding dependent claims 4 and 12, the applicant submits the following
arguments (on page 7 of the remark):
	Applicant notes that paragraph [0032] of Carrington makes absolutely no mention of “a CVV passthrough”.  Therefore, applicant respectfully submits that paragraph [00320] of Carrington cannot possibly disclose the limitations.

In response, the examiner respectfully disagrees.  Again, paragraph 0032 teaches that CVC data structure includes data related to penetration of CVC indicators.  It is clear that the CVC data must be presence or absence in order to get the data related to penetration of the CVC indicators.  It is further evidenced in Paragraphs 0033-0042. The prediction engine 118 determines whether a transaction is-on-file transaction, or not by determining whether a card verification code (CVC) is included in the transaction data for transaction relative to the CVC penetration data in the CVC data structure.  The prediction engine 118 is also configured to combine the one or more sub-scores (which includes the CVC sub-score).   When the probability score satisfies the threshold(s) the prediction engine 118 is configured to append a card-on-file tag (or label) to the transaction.  The examiner considers a CVC passthrough as transaction data that includes CVC code.  Thus, it is believed that Carrington teaches the limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a method and claims 9-16 are directed to a computing apparatus. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) the fundamental economic activity of performing an economic transaction. Specifically, the claims recite “receiving, by the at least one processor, a transaction initiation request for conducting a proposed transaction with a merchant”, “identifying, by the at least one processor based on the received transaction initiation request, a payment card account to be used for conducting the proposed transaction”, and “using the first information to conduct the proposed transaction” which are grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite the process of receiving a transaction request and performing an economic transaction in response to said request. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor simply perform(s) the steps or functions of “determining, by the at least one processor based on the received transaction initiation request, whether first information that relates to the payment card account has previously been provided to the merchant; and when the first information has previously been provided to the merchant” and “wherein the transaction initiation request includes merchant information, identification information that relates to an object to be purchased, and price information, and wherein the first information includes a cardholder name and an account number”. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other eaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing an economic transaction. As discussed above, taking the claim elements separately, the processor perform(s) the steps or functions of “determining, by the at least one processor based on the received transaction initiation request, whether first information that relates to the payment card account has previously been provided to the merchant; and when the first information has previously been provided to the merchant”, “wherein the determining whether the first information that relates to the payment card account has previously been provided to the merchant, further comprises: when the payment card account is identified as a debit card account: determining, based on the transaction initiation request, whether the proposed transaction is a tokenized transaction, when the proposed transaction is determined to be the tokenized transaction, determining that the first information that relates to the payment card account has previously been provided to the merchant; when the proposed transaction is not determined to be the tokenized transaction, determining, based on the transaction initiation request, whether a card-on-file flag has been set when the card-on-file flag is not determined to have been set, determining, based on the transaction initiation request, whether a card verification value (CVV) null is present; and when the CVV null is determined to be present, determining that the first information that relates to the payment card account has previously been provided to the merchant” and “wherein the transaction initiation request includes merchant information, identification information that relates to an object to be purchased, and price information, and wherein the first information includes a cardholder name and an account number”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing an economic transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-4, 6-8, 10-12, and 14-16 further describe the abstract idea of performing an economic transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Specifically, claims 2, 6-8, 10, and 14-16 merely further describe the content of gathered information for purposes of performing a transaction and claims 3-4 and 11-12 merely further describe determining whether the payment card has information necessary to perform a transaction. Therefore, the are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington et al. (US 20180165759) in view of Purves (US 20180121917) and further in view of Voldman (US 20180268411)  .

In regards to Claims 1 and 9, Carrington discloses:
a method for using a payment card account to conduct a transaction, the method being implemented by at least one processor (See abstract, “by a computing device”…“transaction associated with a payment account and involving a merchant”), 
the method comprising: receiving, by the at least one processor, a transaction initiation request for conducting a proposed transaction with a merchant (processors 120, 118, 200 and 204 in Fig. 1; [0014], “The consumer 112, which interacts with the merchants 102a-b to purchase the products” and in [0033]); 
identifying, by the at least one processor based on the received transaction initiation request, a payment card account to be used for conducting the proposed transaction (See Para. [0017]); determining, by the at least one processor based on the received transaction initiation request, whether first information that relates to the payment card account has previously been provided to the merchant (See Para. [0033]); and
wherein the determining whether the first information that relates to the payment card account has previously been provided to the merchant, further comprises: when the payment card account is identified as a debit card account (See Para. [0017], line 8); when the card-on-file flag is not determined to have been set, determining, based on the transaction initiation request, whether a card verification value (CVV) null is present; and when the CVV null is determined to be present, determining that the first information that relates to the payment card account has previously been provided to the merchant (See Paras. [0032] – “the known applications data structure…by application ID, etc.  And when such an application ID (or other indicator of the application used in a transaction) is included in the authorization request for the transaction, for example, the information can be used as described herein in connection with identifying the transaction as a card-on-file transaction or not”; [0033-0041]; and [0042] – “At 312, the prediction engine 118 determines a CVC presence sub-score, based on whether the transactions data for the transactions includes a CVC… As described, absence (or null) of CVC  in transaction data for a transaction may indicate that the transaction involves a card-on-file transaction”) and corresponding discussions of Tables 1 and 2.); and
when the first information has previously been provided to the merchant, using the first information to conduct the proposed transaction (See Para. [0034] - “the probability score satisfies the threshold(s)…, the prediction engine 118 is configured to append a card-on-file tag (or label) to the transaction”, See Para. [0015] - “the consumer’s communication device 113 generally permit the consumer 112 to register for an account with the application 116a-b and store payment account information for his/her payment account as part of the registered account to facilitate efficient and/or convenient transaction there through with the merchants”).  

Carrington fails to explicitly disclose that the proposed transaction is a tokenized transaction.  

However, in a similar field of endeavor, Purves discloses, in Para. [0013], recurring transactions where the merchant’s information for account D (consumer D’s account) may be stored as token-based format Dtok 134 that include, among other things, a tokenized representation of the PAN and a CallID used to identify transactions between merchant 102 and the wallet platform 104.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the Purves’s disclosure of tokenization of customers’ personally identifiable information or PAN to the computing device or method of Carrington as a token-based format as it would provide an increase in security strength through the introduction of additional security layers in the event of a security breach.

However, the combination of Carrington in view of Purves fails to explicitly disclose but Voldman discloses:
Wherein the first information includes a cardholder name and an account number (See Voldman: Para. [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Voldman’s teaching of providing the card holder name into the first information disclosed by the combination of Carrington in view of Pruves’ as it would enhance the payment verification assurance level for the merchant with the card issuer.

In regards to Claims 2 and 10, the combination of Carrington and Pruves and Voldman discloses: The method of claim 1, wherein the first information further includes an account expiration date and a security code. (See Carrington: Para. [0021]).

In regards to Claims 3 and 11, the combination of Carrington and Pruves and Voldman discloses: 
The method of claim 1, wherein the determining of whether the first information has previously been provided to the merchant comprises applying a first algorithm to the transaction initiation request, wherein the first algorithm comprises the determining whether the first information that relates to the payment card account has previously been provided to the merchant (See Carrington: Fig. 3 and Para. [0038-0045]).

In regards to Claims 4 and 12, the combination of Carrington and Pruves and Voldman discloses: 
The method of claim 3, wherein when the identified payment card account is a credit card account, the applying of the first algorithm to the transaction initiation request comprises: determining, based on the transaction initiation request, whether the credit card account corresponds to a digital wallet (See Carrington: Para. [0017] - “virtual wallet application 116a active” and Para. [0032]); 
when the proposed transaction is determined as not corresponding to a digital wallet, determining, based on the transaction initiation request, whether a card-on-file flag has been set (See Carrington: Para. [0040]), and 
when the card-on-file flag is determined as not having been set, determining, based on the transaction initiation request, whether a card verification value (CVV) passthrough is present; and when the CVV passthrough is determined to be present, determining that the fist information that relates to the payment card account has previously been provided to the merchant [See Carrington: Para. [0032] - [0042]).

In regards to Claims 6 and 14, the combination of Carrington and Pruves and Voldman discloses:
The method of claim 1, wherein the determining of whether the first information has previously been provided to the merchant comprises determining whether the proposed transaction corresponds to a recurring payment having a periodic schedule (See Carrington: Para. [0017]).

In regards to Claims 7 and 15, the combination of Carrington and Pruves and Voldman discloses: The method of claim 1, wherein the determining of whether the first information has previously been provided to the merchant comprises accessing historical transaction data that relates to an owner of the payment card account (See Carrington: Fig. 3 – 314 and Para. [0032]).  

In regards to Claims 8 and 16, the combination of Carrington and Pruves and Voldman discloses:
The method of claim 1, further comprising providing a user interface that displays status information that relates to the payment card account and includes prompts that facilitate data entry for updating the displayed status information (See Carrington: Para. [0027-0028] -  “presentation unit 206” and “input device 208 that receives inputs from the user”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20200058031 A1) generally discloses a method for updating a payment card of a specific card user that is used for subsequent payments to specific merchants wherein said payment card is stored on file.
Gill et al. (US 20180039966 A1) generally discloses a method for facilitating a transaction used payment card information that is stored on-file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685        



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685